Exhibit 10.1

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of November 30, 2006, by and between COMERICA BANK (“Bank”) and
COMMODORE RESOURCES (NEVADA), INC., LYRIS TECHNOLOGIES INC., UPTILT INC., MCC
NEVADA, INC. and CLICKTRACKS ANALYTICS, INC.  (each a “Borrower” and
collectively, “Borrowers”).

RECITALS

Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of October 4, 2005, as amended from time to time including by that certain
First Amendment to Loan and Security Agreement dated as of April 25, 2006 and
that certain Second Amendment to Loan and Security Agreement dated as of August
18, 2006 (the “Agreement”).  The parties desire to amend the Agreement in
accordance with the terms of this Amendment to change certain of the financial
covenants.

NOW, THEREFORE, the parties agree as follows:

1.             Section 6.7(b) of the Agreement is hereby amended and restated in
its entirety to read as follows:

“(b)         EBITDA.  Measured monthly on a rolling three-month basis, an EBITDA
of not less than (i) One Million Two Hundred Thousand Dollars ($1,200,000) for
the measuring period ending October 31, 2006, (ii) One Million One Hundred
Thousand Dollars ($1,100,000) for the measuring period ending November 30, 2006,
(iii) One Million Three Hundred Thousand Dollars ($1,300,000) for the measuring
period ending December 31, 2006, (iv)  Two Million Dollars ($2,000,000) for the
measuring period ending January 31, 2007 through the measuring period ending
February 28, 2007, and (v) Two Million Five Hundred Thousand Dollars
($2,500,000) at all times thereafter.”

2.             Exhibit C to the Agreement is hereby replaced with Exhibit C
attached hereto.

3.             No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right.  Bank’s failure at any time to require
strict performance by Borrowers of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

4.             Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

5.             Each Borrower represents and warrants that the Representations
and Warranties contained in the Agreement are true and correct in all material
respects as of the date of this Amendment, and that no Event of Default has
occurred and is continuing.

6.             As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

(a)           this Amendment, duly executed by each Borrower;

(b)           a Certificate of the Secretary of each Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;

(c)           all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrowers’ accounts; and

1


--------------------------------------------------------------------------------




(d)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

7.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

COMMODORE RESOURCES (NEVADA), INC.

 

 

 

By:

/s/ David R. Burt

 

 

 

 

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

LYRIS TECHNOLOGIES INC.

 

 

 

By:

/s/ David R. Burt

 

 

 

 

 

 

Title:

Secretary

 

 

 

 

 

 

UPTILT RESOURCES INC.

 

 

 

By:

/s/ David R. Burt

 

 

 

 

 

 

Title:

Secretary

 

 

 

 

 

 

MCC NEVADA, INC.

 

 

 

By:

/s/ David R. Burt

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

CLICKTRACKS ANALYTICS, INC.

 

 

 

By:

/s/ David R. Burt

 

 

 

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

By:

/s/ Philip Koblis

 

 

 

 

 

 

Title:

Vice President

 

 

[Signature Page to Third Amendment to Loan & Security Agreement


--------------------------------------------------------------------------------